EXAMINER’S AMENDMENT & REASONS FOR ALLOWANCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Kim, Sung on 12/22/2020.

The application has been amended as follows:

Please replace all claims with the following claims.

I. -9. (Cancelled)

10. (Currently amended)  A method of displaying of a terminal that displays information based on data transmitted from a first terminal in a first talk room and that displays information based on data transmitted from a second terminal in a second talk room, the first talk room being different from the second talk room, the method comprising:
receiving, by one or more processors of the terminal, first information transmitted from the first terminal to the terminal and second information transmitted from the second terminal to the terminal, the first information being different from the second information, the first information being displayed in the first talk room, the second information being displayed in the second talk room; and
terminal, 
wherein the displaying the integrated talk display area includes a graphical representation of users from the first talk room and the second talk room and the first information from the first talk room and the second information from the second talk room displayed in chronological order.

11.    (Previously Presented) The method according to claim 10, wherein the first information is displayed in a first display area in the integrated talk display area, the second information is displayed in a second display area in the integrated talk display area.

12. (Previously Presented) The method according to claim 10, wherein the first information and the second information are displayed in the integrated talk display area in a single time sequence.

13.    (Previously Presented) The method according to claim 11 further comprising:
displaying, by the one or more processors of the terminal, third information based on third data transmitted to either the first terminal or the second terminal from the terminal based on a second input to the terminal by the user of the terminal, the second input including an input selecting either a first user of the first terminal or a second user of the second terminal.

14.    (Previously Presented) The method according to claim 13, wherein the second input includes the input selecting either the first user of the first terminal or the second user of the second terminal by selecting either the first display area or the second display area by the user of the terminal.

15.    (Previously Presented) The method according to claim 13, wherein the integrated talk display area displays a first display to input data for the first user of the first terminal and a second display to input data for the second user of the second terminal, the second input includes the input selecting either the first user of the first terminal or the second user of the second terminal by inputting either the first display or the second display by the user of the terminal.

16.    (Previously Presented) The method according to claim 13, wherein the integrated talk display area displays first user information to select the first user of the first terminal and second user information to select the second user of the second terminal, the second input includes the input selecting either the first user of the first terminal or the second user of the second terminal by inputting either the first user information or the second user information by the user of the terminal.

17.    (Previously Presented) The    method    according    to    claim    13,    further comprising:
displaying, by the one or more processors of the terminal, the first display area and the second display area which is different from the first display area in a display mode, in response to either 

18.    (Previously Presented) The    method    according    to    claim    10,    further comprising:
displaying, by the one or more processors of the terminal, fourth information based on fourth data transmitted from the terminal to the first terminal in a first display area; and
displaying, by the one or more processors of the terminal, the fourth information, which is changed from the first display area to a second display area, based on an input to the fourth information displayed in the first display area in the integrated talk display area by the user of the terminal.

19.    (Previously Presented) The method according to claim 10, further comprising:
displaying, by the one or more processors of the terminal, either the first talk room or the second talk room, which is changed from the integrated talk display area displayed in a display area, in the display area of the terminal based on a third input to the terminal by the user of the terminal.

20.  (Currently Amended)  A non-transitory computer-readable storage medium storing a computer-readable program that, when executed by a terminal that displays information based on data transmitted from a first terminal in a first talk room and that displays information based on data transmitted from a second terminal in a second talk room, the first talk room being different from the second talk room, the terminal performs a process, the process comprising:
receiving, by one or more processors of the terminal, first information transmitted from the first terminal to the terminal and second information transmitted from the second terminal to the terminal, the first information being different from the second information, the first information being displayed in the first talk room, the second information being displayed in the second talk room; and
displaying, by the one or more processors of the terminal, an integrated talk display area which displays the first information displayed in the first talk room and the second information displayed in the second talk room in an integrated manner, based on a first input to the terminal by a user of theterminal, 
wherein the displaying the integrated talk display area includes a graphical representation of users from the first talk room and the second talk room and the first information from the first talk room and the second information from the second talk room displayed in chronological order.

21.    (Previously Presented) The non-transitory computer-readable storage medium of claim 20, wherein the first information is displayed a first display area in the integrated talk display
area, the second information is displayed a second display area in the integrated talk display area.

22.    (Previously    Presented)    The    non-transitory    computer-readable    storage
medium of claim 20, wherein the first information and the second information are displayed in the integrated talk display area in a single time sequence.


displaying, by the one or more processors of the terminal, third information based on third data transmitted to either the first terminal or the second terminal from the terminal based on a second input to the terminal by the user of the terminal, the second input including an input selecting either a first user of the first terminal or a second user of the second terminal.

24.    (Previously    Presented)    The    non-transitory    computer-readable    storage medium of claim 23, wherein the second input includes the input selecting either the first user of the first terminal or the second user of the second terminal by selecting either the first display area or the second display area by the user of the terminal.

25.    (Previously    Presented)    The    non-transitory    computer-readable    storage medium of claim 23, wherein the integrated talk display area displays a first display to input data for the first user of the first terminal and a second display to input data for the second user of the second terminal,
the second input includes the input selecting either the first user of the first terminal or the second user of the second terminal by inputting either the first display or the second display by the user of the terminal.

26.    (Previously Presented) The non-transitory computer-readable storage medium of claim 23, wherein the integrated talk display area displays a first user information to select the first user of the first terminal and second user information to select the second user of the second terminal,
the second input includes the input selecting either the first user of the first terminal or the second user of the second terminal by inputting either the first user information or the second user information by the user of the terminal.

27.    (Previously Presented)    The non-transitory computer-readable storage medium of claim 23, the process further comprising: displaying, by the one or more processors of the terminal, the first display area and the second display area which is different from the first display area in a display mode, in response to either the first user of the first terminal or the second user of the second terminal being selected based on the second input.

28.    (Previously Presented)    The non-transitory computer-readable storage medium of claim 20, the process further comprising:
displaying, by the one or more processors of the terminal, fourth information based on fourth data transmitted from the terminal to the first terminal in a first display area; and
displaying, by the one or more processors of the terminal, the fourth information, which is changed from the first display area to a second display area, based on an input to the fourth information displayed the first display area in the integrated talk display area by the user of the terminal.


displaying, by the one or more processors of the terminal, either the first talk room or the second talk room, which is changed from the integrated talk display area displayed in a display area, in the display area of the terminal based on a third input to the terminal by the user of the terminal.

30.    (New) The method according to claim 10, wherein the displaying displays includes displaying the integrated talk display area such that the integrated talk display area displays both the first information displayed in the first talk room and the second information displayed in the second talk room in chronological order

31.    (New) The non-transitory computer-readable storage medium of claim 20, wherein the displaying includes displaying the integrated talk display area such that the integrated talk display area displays both the first information displayed in the first talk room and the second information displayed in the second talk room in chronological order.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In regard to independent claims 10 and 20, the references of record, either singularly or in combination, do not teach or suggest at least: 
“A method of displaying of a terminal that displays information based on data transmitted from a first terminal in a first talk room and that displays information based on data transmitted from a second terminal in a second talk room, the first talk room being different from the second talk room, the method comprising:
receiving, by one or more processors of the terminal, first information transmitted from the first terminal to the terminal and second information transmitted from the second terminal to the terminal, the first information being different from the second information, the first information being displayed in the first talk room, the second information being displayed in the second talk room; and
displaying, by the one or more processors of the terminal, an integrated talk display area which displays the first information displayed in the first talk room and the second information displayed in the second talk room in an integrated manner, based on a first input to the terminal by a user of the terminal, 
wherein the displaying the integrated talk display area includes a graphical representation of users from the first talk room and the second talk room and the first information from the first talk room and the second information from the second talk room displayed in chronological order.” in combination with all other limitations of the claim as a whole. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA NABI whose telephone number is (571)270-7592.  The examiner can normally be reached on 7:30 to 5:00 PM [Off every alternate Friday].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Reza Nabi/
Primary Examiner, Art Unit 2175